Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.1 Page 1 of 43



 1   Jaba Tsitsuashvili (CA SBN 309012)
 2
     jaba.tsitsuashvili@arnoldporter.com
     ARNOLD & PORTER KAYE SCHOLER LLP
 3   601 Massachusetts Ave. NW
 4   Washington, DC 20001
     Telephone: (202) 942-5000
 5   Facsimile: (202) 942-5999
 6
     Attorney for Plaintiff
 7   Kaji Dousa
 8
     [Additional counsel listed on following pages]
 9

10                            UNITED STATES DISTRICT COURT
11                       SOUTHERN DISTRICT OF CALIFORNIA
12

13

14   KAJI DOUSA,                                               '19CV1255 LAB KSC
                                                      Case No. ___________
15                        Plaintiff,                  COMPLAINT FOR
16                                                    DECLARATORY AND
            v.
17
                                                      INJUNCTIVE RELIEF
     U.S. DEPARTMENT OF HOMELAND
18   SECURITY (“DHS”); U.S. IMMIGRATION
19   AND CUSTOMS ENFORCEMENT
     (“ICE”); U.S. CUSTOMS AND BORDER
20   PROTECTION (“CBP”); KEVIN K.
21   MCALEENAN, Acting Secretary of DHS;
     MATTHEW T. ALBENCE, Acting Director
22   of ICE; MARK A. MORGAN, Acting
23   Commissioner of CBP; and PETER
     FLORES, Director of Field Operations for
24
     CBP, San Diego,
25
                          Defendants.
26

27

28
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.2 Page 2 of 43



 1   R. Stanton Jones* (DC SBN 987088)
 2
     stanton.jones@arnoldporter.com
     William C. Perdue* (DC SBN 995365)
 3   william.perdue@arnoldporter.com
 4   Christian Sheehan* (DC SBN 1045233)
     christian.sheehan@arnoldporter.com
 5   Jean Chang* (DC SBN 1035614)
 6   jean.chang@arnoldporter.com
     ARNOLD & PORTER KAYE SCHOLER LLP
 7   601 Massachusetts Ave. NW
 8   Washington, DC 20001
     Telephone: (202) 942-5000
 9   Facsimile: (202) 942-5999
10
     Ada Añon* (NY SBN 5030697)
11   ada.anon@arnoldporter.com
12   Leah Harrell* (NY SBN 5623335)
     leah.harrell@arnoldporter.com
13   ARNOLD & PORTER KAYE SCHOLER LLP
14   250 West 55th St.
     New York, NY 10019
15   Telephone: (212) 836-8000
16   Facsimile: (212) 836-8689
17   Stephanie Llanes* (NY SBN 5580014)
18   stephanie.llanes@protectdemocracy.org
     PROTECT DEMOCRACY
19   222 Broadway, 19th Floor
20   New York, NY 10038
     Telephone: (202) 579-4582
21
22   Anne Tindall* (DC SBN 494607)
     anne.tindall@protectdemocracy.org
23   PROTECT DEMOCRACY
24   2020 Pennsylvania Avenue NW, Suite # 163
     Washington, DC 20006
25   Telephone: (202) 579-4582
26

27

28
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.3 Page 3 of 43



 1   Genevieve Nadeau* (MA SBN 677566)
 2
     genevieve.nadeau@protectdemocracy.org
     Ben Berwick* (MA SBN 679207)
 3   ben.berwick@protectdemocracy.org
 4   PROTECT DEMOCRACY
     15 Main Street, Suite 312
 5   Watertown, MA 02472
 6   Telephone: (202) 579-4582

 7   Attorneys for Plaintiff
 8   Kaji Dousa

 9   *pro hac vice applications forthcoming
10
11

12

13

14
15

16

17
18

19

20

21
22

23

24
25

26

27

28
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.4 Page 4 of 43



 1                                     INTRODUCTION
 2         1.     “For I was hungry and you gave me food, I was thirsty and you gave
 3   me something to drink, I was a stranger and you welcomed me, I was naked and
 4   you gave me clothing, I was sick and you took care of me, I was in prison and you
 5   visited me. Truly I tell you, just as you did it to one of the least of these who are
 6   members of my family, you did it to me.” Matthew 25:35–36, 40. As a Christian
 7   minister, Plaintiff Pastor Kaji Dousa believes that serving the needs of migrants,
 8   refugees, and asylum-seekers—the most vulnerable among us—is a requirement of
 9   her Christian faith. The First Amendment safeguards Pastor Dousa’s right to
10   follow Christ’s commandment to serve “the least of these,” and to lead them in
11   prayer, for “religious activity occupies the same high estate under the First
12   Amendment as do worship in the churches and preaching from the
13   pulpits.” Watchtower Bible & Tract Soc’y of New York, Inc. v. Vill. of Stratton, 536
14   U.S. 150, 161 (2002). “If there is any fixed star in our constitutional constellation,
15   it is that no official, high or petty, can prescribe what shall be orthodox in politics,
16   nationalism, religion, or other matters of opinion.” W. Va. State Bd. of Educ. v.
17   Barnette, 319 U.S. 624, 642 (1943). Nor may our government punish expression of
18   a person’s beliefs, no matter how at odds they may be with the government’s
19   policy. See Brandenburg v. Ohio, 395 U.S. 444, 449 (1969).
20         2.     Punishing Pastor Dousa’s protected ministry and expression, however,
21   is exactly what Defendants—agencies and officials of our federal government—
22   have done and will continue to do without intervention from this Court.
23         3.     Pastor Dousa serves as Senior Pastor at the Park Avenue Christian
24   Church in New York, New York. She is also Co-Chair of the New Sanctuary
25   Coalition, a faith-based organization dedicated to serving and advocating for
26   immigrant communities.
27

28
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.5 Page 5 of 43



 1         4.     Pastor Dousa is called by God to follow Jesus Christ, who spent most
 2   of his life in the company of people cast aside by ruling authorities. In the Gospel
 3   of Matthew, the Bible records that the Holy Family—Mary, Joseph, and Jesus—
 4   fled for Egypt with government authorities in hot pursuit, narrowly escaping the
 5   King’s massacre of all children under the age of two. In Egypt, Jesus and his
 6   parents were received as refugees. See Matthew 2:13–15. The Bible explains that
 7   after his return, Jesus began a rapidly growing ministry that soon threatened unjust
 8   ruling authorities. For his conscientious preaching about justice and his
 9   compassionate ministry to outsiders, those same authorities executed him, nailing
10   him to a cross to silence him.
11         5.     Because Jesus crossed a foreign border as a refugee and an immigrant,
12   Pastor Dousa has preached to her congregation and other audiences of faith that “to
13   oppose an immigrant is to oppose Jesus.” She has warned that “if we do not stand
14   on the side of immigrants right now, history will find us as the ones who were
15   complicit in their persecution.”
16         6.     Pastor Dousa offers pastoral care to longtime U.S. residents facing
17   deportation and separation from their U.S. citizen families. She meets with them.
18   She leads them in prayer. She organizes prayer vigils for and with these vulnerable
19   individuals and families. Pastor Dousa has done all the same for newly arrived
20   refugees who fled violence and extreme poverty in their home countries.
21         7.     Pastor Dousa’s ministry also takes her to the United States’ Southern
22   Border with Mexico. Since serving several years ago as pastor to a church in La
23   Mesa, California—20 miles from the Southern Border—she has provided pastoral
24   care to migrants, as well as to people giving them aid and counsel.
25         8.     Most recently, Pastor Dousa was a lead organizer of the “Sanctuary
26   Caravan,” a mobile faith clinic deployed to Tijuana, Mexico to minister to Central
27   American refugees fleeing persecution, violence, crushing poverty, and even death.
28

                                               2
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.6 Page 6 of 43



 1   Many of these migrants are devout Christians, and they often turn to their faith to
 2   guide and sustain them.
 3         9.     Late last fall and again in January of this year, Pastor Dousa traveled
 4   to Tijuana where she prayed with scores of migrants and their advocates. She
 5   preached to them. She heard their confession. She offered them absolution. She
 6   anointed the sick. She consoled the mourning. She laid hands on the injured. She
 7   offered grace to the anguished. She dedicated the children of migrants born on their
 8   journey in search of safe refuge. She officiated Christian marriage ceremonies for
 9   migrants who had never before been able to have a church-blessed wedding. In
10   Tijuana, Pastor Dousa exercised all the duties of the Christian pastoral office.
11         10.    For these acts of devotion commanded by the core tenets of her
12   Christian faith, Defendants targeted Pastor Dousa with surveillance, detention,
13   interrogation, and harassment.
14         11.    In New York, regional ICE officials tracked rallies and prayer vigils
15   led by Pastor Dousa on a list that the officials compiled of so-called “Anti-Trump
16   Protests.” These officials marked Pastor Dousa for surveillance because she prayed
17   with and for immigrants, and because she generated publicity about the devastation
18   that ICE’s enforcement activities rain on immigrants and their families.
19         12.    Then, in January, Defendants detained Pastor Dousa as she attempted
20   to re-enter this nation, her nation, after a day in Tijuana ministering to migrants and
21   their advocates. Border agents interrogated Pastor Dousa about her pastoral work.
22   They interrogated her about her motives. They interrogated her about her
23   associations. They revealed to Pastor Dousa that they had collected detailed
24   information about her and her pastoral work. And they revoked the access she had
25   previously been granted to expedited border crossing.
26         13.    Pastor Dousa’s name is included in a secret government database of
27   journalists, attorneys, immigrant-rights activists, and others targeted for their work
28

                                                3
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.7 Page 7 of 43



 1   with and for migrants. Compiled as part of a wide-ranging investigatory effort
 2   known as “Operation Secure Line,” this database contains a picture of Pastor Dousa
 3   with a yellow “X” over her face.
 4         14.    Defendants’ targeting of Pastor Dousa impedes her ministry, through
 5   and through. It burdens her ability to continue answering God’s call to minister to
 6   migrants and refugees, which cannot happen without confidence in confidentiality.
 7   It deprives Pastor Dousa of her ability to offer pastoral guidance without credible
 8   fear of intrusion and retaliation by the government. Defendants’ targeting of Pastor
 9   Dousa has further forced her to take steps contrary to her faith and to forgo
10   activities that her faith requires, including all but ending her ministry of pastoral
11   care at the Southern Border. And Defendants’ surveillance of Pastor Dousa has
12   diminished attendance of migrants at church services she leads, depriving her of the
13   ability to minister to her congregation and the community at large.
14         15.    Pastor Dousa is not alone. Defendants’ targeting of her in retaliation
15   for her religious exercise and protected expression is part of a nationwide effort by
16   the United States government to silence the voices of anyone, even a prominent
17   Christian minister, who dissents from the administration’s immigration policies,
18   and to punish anyone who offers comfort, aid, or care to migrants and refugees.
19         16.    The First Amendment’s Free Exercise and Free Speech Clauses
20   prohibit our government from discriminating or retaliating on the basis of a
21   person’s religious exercise or protected expression. The Religious Freedom
22   Restoration Act (“RFRA”) prohibits our government from significantly burdening a
23   person’s exercise of her chosen religion. By targeting Pastor Dousa for
24   surveillance, detention, interrogation, and other adverse actions on the basis of her
25   Christian ministry to migrants, refugees, and those who provide them aid and
26   sanctuary, Defendants’ actions violate the First Amendment and RFRA.
27

28

                                                4
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.8 Page 8 of 43



 1         17.    Defendants’ actions are not only unlawful, but fundamentally at odds
 2   with a democratic society in which people are free to follow their faith and
 3   government policy is subject to robust debate and criticism. Authoritarian regimes
 4   spy on, detain, and punish their critics; democracies thrive on the competition of
 5   ideas and freedom of belief.
 6         18.    In this country, the government cannot dictate the people with whom a
 7   pastor may pray, to whom she may preach, or for whom she may seek God’s
 8   pardon and absolution. Pastor Dousa asks that the Court remind Defendants of
 9   these fundamental tenets of our democracy.
10                              JURISDICTION AND VENUE
11         19.    This Court has subject matter jurisdiction under 28 U.S.C. § 1331.
12   Pastor Dousa’s causes of action arise under the laws and Constitution of the United
13   States, including the First Amendment and RFRA, 42 U.S.C. § 2000bb et seq.
14         20.    Venue is proper in this district under 28 U.S.C. § 1391. A substantial
15   part of the events giving rise to this action occurred in this judicial district.
16         21.    An actual and justiciable controversy exists between the parties under
17   28 U.S.C. § 2201, and this Court has authority to grant declaratory and injunctive
18   relief, id. §§ 2201, 2202; 42 U.S.C. § 2000bb-1.
19                                          PARTIES
20         22.    Plaintiff Kaji Dousa is a U.S. citizen and the Senior Pastor at Park
21   Avenue Christian Church (“The Park”). Located on the Upper East Side of
22   Manhattan in New York City, The Park is a well-known, prominent feature of the
23   Manhattan community. Pastor Dousa was elected to her position at The Park on
24   June 19, 2016, by a unanimous vote—the first in the congregation’s 206-year
25   history. Pastor Dousa is also the Co-Chair of the New Sanctuary Coalition (“New
26   Sanctuary”), work she began a decade ago while serving at Saint Peter’s Memorial
27   Church in New York City. Housed in Judson Memorial Church, also in New York
28

                                                  5
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.9 Page 9 of 43



 1   City, New Sanctuary is a faith-based network of congregations, organizations, and
 2   individuals devoted to immigrant rights. Pastor Dousa is also President of the Yale
 3   Divinity School Alumni Board and serves as a Trustee for Andover Newton
 4   Seminary at Yale. She has served on United Church of Christ (“UCC”) Board of
 5   Directors’ Executive Council.
 6         23.    Defendant U.S. Department of Homeland Security (“DHS”) is an
 7   executive department of the United States Government. DHS is headquartered in
 8   Washington, DC.
 9         24.    Defendant U.S. Immigration and Customs Enforcement (“ICE”) is an
10   agency within DHS, that includes the Homeland Security Investigations (“HSI”)
11   directorate. ICE is headquartered in Washington, DC.
12         25.    Defendant U.S. Customs and Border Protection (“CBP”) is an agency
13   within DHS headquartered in Washington, DC.
14         26.    Defendant Kevin K. McAleenan is the Acting Secretary of DHS. He
15   is named in his official capacity. He is responsible for the administration and
16   enforcement of federal immigration laws, regulations, and policies, including
17   against Pastor Dousa. His address is 2707 Martin Luther King Jr Ave., SE,
18   Washington, DC, 20528.
19         27.    Defendant Matthew T. Albence is the Acting Director of ICE. He is
20   named in his official capacity. In this capacity, he is charged with administering
21   the enforcement of immigration laws. His address is 500 12th St., SW,
22   Washington, DC, 20536.
23         28.    Defendant Mark A. Morgan is the Acting Commissioner of CBP. He
24   is named in his official capacity. He is responsible for executing CBP’s missions,
25   including the mission for border security. His address is 1300 Pennsylvania Ave.,
26   NW, Washington, DC, 20229.
27

28

                                               6
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.10 Page 10 of 43



  1         29.    Defendant Peter Flores is the Director of Field Operations for CBP in
  2   San Diego, California and oversees the San Ysidro Land Port of Entry. He is
  3   named in his official capacity. San Ysidro Land Port of Entry is the border crossing
  4   between San Diego and Tijuana, and is located at 720 East San Ysidro Blvd., San
  5   Ysidro, CA, 92173.
  6                              FACTUAL ALLEGATIONS
  7   I.    Pastor Dousa’s Religion Commands Her to Engage in Direct,
            Confidential Ministry to Migrants and Their Advocates
  8
            A.     Pastor Dousa is called by God to provide pastoral care to
  9                immigrants and refugees and those who aid and care for them
 10         30.    As a Christian and UCC leader, Pastor Dousa must follow Jesus Christ
 11   by mirroring his ministry to the vulnerable and dispossessed. Her faith teaches her
 12   to see Jesus Christ in those who suffer as he did, and to view actions that cause
 13   further harm to the suffering as actions causing harm to Jesus Christ, who himself
 14   was a refugee. Pastor Dousa is thus called to pray with and protect refugees,
 15   asylum seekers, and other migrants. This calling is a command from God and
 16   answering it is a requirement of her faith.
 17         31.    As part of her work with New Sanctuary, Pastor Dousa serves as a
 18   spiritual advisor to its leaders and members, including Ravi Ragbir, its Executive
 19   Director. Through New Sanctuary, Pastor Dousa has, for the better part of a
 20   decade, organized and led weekly prayer vigils, or “Jericho Walks,” near federal
 21   immigration buildings. These interfaith gatherings borrow the symbolism of the
 22   Battle of Jericho from the Book of Joshua, in which the Israelites marched around
 23   the city of Jericho seven times, causing the city walls to fall. New Sanctuary prays
 24   every week that “the wall of immigration injustice will come tumbling down.”
 25         32.    Pastor Dousa’s ministry with New Sanctuary includes the
 26   organization’s Accompaniment Program, which ensures that immigrants who have
 27   immigration court dates and ICE check-in appointments do not face them alone.
 28

                                                    7
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.11 Page 11 of 43



  1   Pastor Dousa regularly accompanies and prays with immigrants through this
  2   program.
  3         33.   Pastor Dousa’s current work builds on a career of ministry. Before
  4   joining The Park, Pastor Dousa was Senior Minister at The Table: La Mesa United
  5   Church of Christ in California, just miles from the Southern Border, where she led
  6   the congregation in various forms of support for newly arrived immigrants.
  7   Members of the congregation offered housing and helped connect immigrants with
  8   their family members throughout the United States. During this time, Pastor Dousa
  9   frequently provided pastoral care at Casa Hogar, an orphanage in Baja California in
 10   Mexico. With the League of Women Voters, she met with the Consulate General
 11   of Mexico to help connect migrants with family members in the United States. She
 12   also brought her congregation to a yearly Christmas service at “Friendship Park,”
 13   which is located at a space where a barricade between Mexico and the United States
 14   can be opened so that U.S. citizens and family members deported to Mexico may
 15   gather and pray together. The La Mesa Today newspaper named Pastor Dousa La
 16   Mesan of the Year in 2015 for her ministry to immigrant children.
 17         34.   Pastor Dousa continued her work on the Southern Border after being
 18   called to The Park in 2016. In 2018, through New Sanctuary, she helped organize a
 19   “Sanctuary Caravan,” a mobile clinic of faith leaders, congregants, and
 20   humanitarian workers who provided pastoral services, including prayer and church-
 21   blessed marriage ceremonies, to migrants seeking asylum in the United States.
 22   Lasting 40 days and 40 nights (a period of Biblical significance), the Sanctuary
 23   Caravan included dozens of volunteers ministering to several hundred asylum
 24   seekers south of the Southern Border.
 25         35.   The majority of these asylum seekers hail from Guatemala, Honduras,
 26   and El Salvador, a geographical area called Central America’s “Northern Triangle.”
 27

 28

                                               8
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.12 Page 12 of 43



  1   This region is beset with widespread corruption1 that is reinforced by police forces
  2   with extensive ties to organized crime and transnational drug cartels.2 A confluence
  3   of factors, including absorption of U.S.-funded paramilitary forces into law
  4   enforcement and other parts of government in the 1980s and 1990s, a deportation
  5   pipeline from gang-dominated U.S. prisons, and a collapse of rural economies, has
  6   created a crisis in governance that makes traditional law enforcement such as
  7   investigation and prosecution for serious crimes like extortion, burglary, rape and
  8   murder the exception rather than the rule for most citizens of these countries. The
  9   impunity rates—the percentages of crimes that go unpunished—in the Northern
 10   Triangle range from the mid-80s to near 100%.3 In other words, a Northern
 11   Triangle family targeted for these crimes has only one reliable recourse: to leave.
 12         36.    Women and children facing long-term physical, sexual, and emotional
 13   violence in the Northern Triangle can expect little to no meaningful help from their
 14   governments.4 Impunity for domestic violence exceeds that for other serious
 15   crimes. People fleeing the Northern Triangle seek refuge from this unchecked
 16
      1
        See Christina Eguizábal et al., Crime and Violence in Central America’s Northern
 17
      Triangle, THE WILSON CTR. 1–2 (2015),
 18   https://www.wilsoncenter.org/sites/default/files/FINAL%20PDF_CARSI%20REP
      ORT_0.pdf.
 19   2
        Mimi Yagoub, 480 Gang Members Infiltrated El Salvador Security Forces:
 20   Report, INSIGHT CRIME (Feb. 22, 2016), http://www.insightcrime.org/news-
      briefs/did-480-gang-members-infiltrate-el-salvador-security-forces.
 21   3
        What’s Really Happening in Central America, VOX (June 21, 2019),
 22   https://megaphone.link/VMP1974115829
      4
 23
        UNHCR, Women on the Run: First-Hand Accounts of Refugees Fleeing El
      Salvador, Guatemala, Honduras, and Mexico, THE UN REFUGEE AGENCY, at 25
 24   (2015), http://www.unhcr.org/en-us/publications/operations/5630f24c6/women-
 25
      run.html [hereinafter Women on the Run]. The women interviewed described
      repeated rapes and sexual assaults as well as violent physical abuse that included:
 26   “beatings with hands, a baseball bat and other weapons; kicking; threats to do
 27
      bodily harm with knives; and repeatedly being thrown against walls and the
      ground.” Id.
 28

                                                9
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.13 Page 13 of 43



  1   domestic violence, from crushing poverty, and from “criminal armed groups” that
  2   terrorize them through “assaults, extortion, and disappearances or murder of family
  3   members.”5
  4         37.    Migrants do not escape this violence when they cross Mexico’s border
  5   with Central America. Mexico also has seen a staggering rise in corruption and
  6   violence since the early 2000s.6 As in the Northern Triangle, corrupt elements of
  7   the police and armed forces operate with unchecked lawlessness in parts of Mexico,
  8   leaving victims of crime unable to turn to the Mexican government for protection.
  9   Many migrants experience beatings or other forms of assault. Nearly one in three
 10   women (31.4%) and one in five men (17.2%) traveling this route are sexually
 11   abused during their journeys.7
 12         38.    The dangers that lead migrants to flee the Northern Triangle, and the
 13   traumatic experiences they endure along the way, make offering them pastoral care
 14   an urgent command of Pastor Dousa’s Christian faith.
 15         B.     The covenant of confidentiality is central to Pastor Dousa’s
                   ministry
 16
            39.    Pastoral care requires confidentiality. Worshippers come to Pastor
 17
      Dousa for ministry and religious guidance in overcoming, among other things,
 18
      sexual assault, family violence, and fear of political persecution. Like clergy across
 19
      the globe, Pastor Dousa has a religious and moral obligation to receive this
 20

 21
      5
 22     Id. at 15.
      6
 23
        Dominic Joseph Pera, Drugs Violence and Public [In]Security: Mexico’s Federal
      Police and Human Rights Abuse, 2–4, 7 (Justice in Mex. Working Paper Series
 24   Vol. 14,No. 1, May 2015), https://justiceinmexico.org/wp-
 25
      content/uploads/2015/12/151204_PERA_DOMINIC_DrugViolenceandPublicInsec
      urity_FINAL.pdf; see U.S. Dep’t of State, Bureau of Democracy, Human Rights &
 26   Labor, Country Reports on Human Rights Practices for 2014, https://2009-
 27
      2017.state.gov/j/drl/rls/hrrpt/2014humanrightsreport/#wrapper.
      7
        Id. at 12.
 28

                                               10
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.14 Page 14 of 43



  1   testimony in a setting sealed from the outside world except in the most
  2   extraordinary circumstances. Without a commitment to confidentiality, Pastor
  3   Dousa’s ministry is severely diminished.
  4         40.    Confidentiality is also essential to the pastoral rites of confession and
  5   absolution, through which the faithful share their truth without judgment and
  6   receive complete forgiveness. The ability to offer this path to redemption is a faith
  7   leader’s greatest power. Pastor Dousa’s ministry hinges upon this core theological
  8   principle.
  9         41.    Confidence in the ability to minister without fear of intrusion is acutely
 10   important when ministering to refugees. By definition, refugees are fleeing
 11   hardships. These hardships often come at the hands of dangerous and powerful
 12   people, including violent criminals and corrupt governments.
 13         42.    Confidentiality is also particularly essential to the pastoral duty to hear
 14   confession and offer Christ’s absolution, whereby penitents share privately what
 15   burdens their consciences and receive complete forgiveness from the minister—as
 16   if from Christ himself. The ability to minister to Christians in this way is at the
 17   heart of a pastor’s calling and lies at the foundation of Pastor Dousa’s ministry.
 18         43.    Many refugees arrive in the United States knowing no English and
 19   without access to counsel or advocates who can help them navigate the asylum
 20   process. These people often first seek sanctuary in a church, a recognized place of
 21   safety, comfort, counseling, and religious guidance across countries and cultures.
 22   II.   Defendants Target Pastor Dousa for Ministering to Migrants and
            Refugees and for Preaching the Tenets of Her Christian Faith
 23
            A.     CBP detains Pastor Dousa for interrogation at the San Ysidro port
 24                of entry because of her ministry to migrants
 25         44.    Pastor Dousa made her first trip to San Diego in connection with the
 26   Sanctuary Caravan on November 26, 2018. She traveled with a group of clergy and
 27   Mr. Ragbir to learn what on-the-ground organizing was already in place to receive a
 28

                                                 11
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.15 Page 15 of 43



  1   large group of migrants traveling to the United States through Central and South
  2   America (dubbed by the President and some in the media as a “migrant caravan”).
  3         45.   On November 27, 2018, the Sanctuary Caravan officially began its
  4   advance work, and the faith group crossed the border to Tijuana to meet with
  5   leaders of Sanctuary Caravan partner Al Otro Lado, an organization that provides
  6   legal services to migrants on both sides of the border. Al Otro Lado announced at a
  7   press conference and via Facebook that day that members of the clergy would be
  8   available to minister to migrants and were able to officiate weddings. Over the
  9   course of the next two days, the clergy, including Pastor Dousa, officiated 17
 10   weddings for families too poor or isolated to have received church blessing of their
 11   unions in the past. She crossed the border twice without incident during this time
 12   and returned to New York City on November 29, 2018.
 13         46.   On December 30, 2018, Pastor Dousa returned to San Diego to meet
 14   with Sanctuary Caravan leaders and assist with internal logistics. On January 1,
 15   2019, while Pastor Dousa was in meetings at First United Methodist Church of
 16   Chula Vista, San Diego, confrontations between migrants and CBP erupted at the
 17   border. These confrontations made national headlines, as photographs of children
 18   fleeing tear gas fired by CBP appeared in newspapers and widely online.8 Neither
 19
      8
 20     See, e.g., Chris Boyette and Steve Almasy, Border Patrol: Tear Gas, Pepper
      Spray Used Against Rock-Throwing Migrants at Border, CNN (Jan. 2, 2019),
 21
      https://www.cnn.com/2019/01/01/us/california-border-patrol-gas-
 22   migrants/index.html; Daniella Cheslow, U.S. Agents Fire Tear Gas at Migrants
 23
      Trying to Cross Mexico Border, NPR MORNING EDITION (Jan. 2, 2019),
      https://www.npr.org/2019/01/02/681513362/us-agents-fire-tear-gas-at-migrants-
 24   trying-to-cross-mexico-border; Daniel Ochoa de Olza, US Fires Tear Gas Across
 25
      Mexico Border to Stop Migrants, AP NEWS (Jan. 2, 2019),
      https://apnews.com/3f2a5aba2a8844dcb05816a24402739e; Mohammed Salem, et
 26   al., U.S. Agents Fire Tear Gas Into Mexico at ‘Violent Mob’ Near Border, REUTERS
 27
      (Jan. 1, 2019), https://www.reuters.com/article/us-usa-immigration-border/us-
      agents-fire-tear-gas-at-violent-mob-near-mexico-border-idUSKCN1OV1TG.
 28

                                               12
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.16 Page 16 of 43



  1   Pastor Dousa nor other clergy in the Sanctuary Caravan were present for or
  2   otherwise part of those confrontations.
  3         47.   On January 2, 2019, Pastor Dousa returned to Tijuana and posted a
  4   video to her Facebook page stating that she would be meeting with Sanctuary
  5   Caravan partners and hoped to learn about the previous day’s confrontations.
  6   Pastor Dousa “tagged” the San Ysidro point of entry on her Facebook post. On
  7   Facebook, “tagging” allows people to see where the person who made the post is
  8   located. Pastor Dousa spent the day in Tijuana, beginning her return to San Diego
  9   around 4:30 p.m.
 10         48.   When Pastor Dousa reached the San Ysidro port of entry, she
 11   presented her TSA-issued Global Entry card to a CBP official. The CBP official
 12   looked at Pastor Dousa’s card and asked her to follow him to a waiting room for
 13   secondary screening, where immigration officials conduct enhanced questioning of
 14   border-crossers with alerts on their passports or those who otherwise present cause
 15   for additional investigation prior to admission to the U.S. Pastor Dousa had crossed
 16   the border several times before on her Global Entry card; she had never before been
 17   subject to secondary screening.
 18         B.    CBP reveals the government’s surveillance of Pastor Dousa and
                  interrogates her about her ministry and faith
 19
            49.   CBP officers in the waiting area refused to answer Pastor Dousa’s
 20
      questions about why she was being subjected to secondary screening or how long
 21
      they intended to hold her. During Pastor Dousa’s detention, several other border-
 22
      crossers appeared in the waiting area, answered a handful of questions from the
 23
      officers present, and promptly departed.
 24
            50.   Pastor Dousa, however, remained in the waiting area for several hours
 25
      without explanation. At one point, Pastor Dousa put on her collar identifying
 26
      herself as a member of the clergy and tried again to speak with the CBP officers.
 27

 28

                                                 13
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.17 Page 17 of 43



  1   She told an officer that she needed to use a phone to contact her family. Pastor
  2   Dousa used the officers’ desk phone to call her husband but he did not answer.
  3   More time passed. In response to another question about the duration of her
  4   detention, an officer told Pastor Dousa that she would not be allowed to go
  5   anywhere until unspecified officials were ready to question her.
  6         51.    Finally, an officer differently uniformed from the CBP officers
  7   directed Pastor Dousa to a cubicle for interrogation. The officer asked Pastor
  8   Dousa personal identification questions, such as her address and date of birth, how
  9   many times she had crossed the border, and what she was doing in Tijuana. He
 10   asked about her work with the “migrant caravan” and why she worked with “the
 11   aliens.” Pastor Dousa explained that her faith compelled her to provide pastoral
 12   services to migrants. She explained that she is a Christian and that Jesus Christ was
 13   a refugee, thus ministering to refugees is an essential Christian service.
 14         52.    The officer asked Pastor Dousa about her involvement with the
 15   Sanctuary Caravan. The officer asked other questions about her work with New
 16   Sanctuary that Pastor Dousa believed revealed prior knowledge of her ministry to
 17   immigrants. He asked about Pastor Dousa’s assistance to asylum seekers and
 18   whether she encouraged them to lie in asylum applications. Pastor Dousa
 19   responded that lying would be a violation of her faith; she explained that sometimes
 20   during her ministry she assisted asylum seekers, many of whom speak no English,
 21   in explaining what caused them to flee their homes.
 22         53.    The officer asked Pastor Dousa if she was involved in illegal activity,
 23   and she reiterated that she was in Tijuana to provide pastoral services. The officer
 24   did not ask Pastor Dousa any questions regarding confrontations between migrants
 25   and immigration officials at the Southern Border or about any human smuggling
 26   operation.
 27

 28

                                                14
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.18 Page 18 of 43



  1           54.   At the end of the interrogation, Pastor Dousa shared her business card
  2   with the officers. The officers did not share their contact information with Pastor
  3   Dousa, but they did share their names, and they returned her Global Entry card.
  4           55.   On Saturday, January 5, 2018, Pastor Dousa returned to New York
  5   City.
  6           C.    Pastor Dousa learns she is on a list of U.S. citizens subject to
                    government surveillance because they have written about,
  7                 photographed, or aided migrants along the Southern Border
  8           56.   On March 6, 2019, NBC 7 San Diego published internal DHS
  9   documents (provided by a whistleblower within DHS) showing that DHS was
 10   targeting journalists, attorneys, immigrant rights advocates, and Pastor Dousa for
 11   enhanced government surveillance as part of the department’s “Operation Secure
 12   Line.” These documents, titled “San Diego Sector Foreign Operations Branch:
 13   Migrant Caravan FY-2019, Suspected Organizers, Coordinators, Instigators and
 14   Media,” are dated January 9, 2019 and detail a coordinated intelligence-gathering
 15   effort by U.S. and Mexican authorities, targeting 59 people allegedly affiliated with
 16   the “migrant caravan.”9
 17           57.   On information and belief, these documents were a component of a
 18   program named “Operation Secure Line.” The data contained therein were the
 19   result of a massive, coordinated investigatory effort by DHS, the Federal Bureau of
 20   Investigations, and CBP’s International Liaison Unit, which is responsible for
 21   coordinating intelligence between Mexico and the United States.10
 22

 23   9
        Tom Jones, et al., Source: Leaked Documents Show the U.S. Government
 24   Tracking Journalists and Immigration Advocates Through a Secret Database, NBC
 25
      7 SAN DIEGO (Mar. 6, 2019), https://www.nbcsandiego.com/news/local/Source-
      Leaked-Documents-Show-the-US-Government-Tracking-Journalists-and-
 26   Advocates-Through-a-Secret-Database-506783231.html.
      10
 27
         The Times Editorial Board, The Government Has Secret Dossiers on Border
      Journalists, Lawyers and Activists, LOS ANGELES TIMES (Mar. 8, 2019),
 28

                                                15
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.19 Page 19 of 43



  1         58.    This federal investigation resulted in the formation of a secret database
  2   containing information on individuals whom federal officials then targeted for
  3   enhanced screening and interrogation at the border. Fifty-nine individuals appear in
  4   the database, including ten journalists, one attorney, and 48 others labeled as
  5   organizers, instigators, associates, or as “unknown” roles. The vast majority of
  6   these individuals are U.S. citizens.11
  7         59.    For each listed individual, the document contains a photograph—
  8   usually from a passport but, in some cases, pulled from a social media account—as
  9   well as other personal information, including date of birth, country of
 10   commencement, and any suspected connection to migrants. In addition, the
 11   documents note whether an alert has been placed on the individual’s passport.12
 12         60.    For some individuals, a color-coded “X” appears over their
 13   photograph. On information and belief, the color of the X indicates whether the
 14   individual was arrested, interviewed, or subjected to an adverse immigration action,
 15   such as having their visa or SENTRI pass revoked by officials.13
 16         61.    On information and belief, in addition to creating this database and
 17   flagging certain individuals for enhanced secondary screenings, the investigative
 18   authorities also created dossiers on each person included in the list. These dossiers
 19   contain even more personal information on each individual.
 20         62.    Friends alerted Pastor Dousa to news reporting about the Operation
 21   Secure Line documents. In reviewing the documents online, which included
 22   blurred photographs of those subject to surveillance, Pastor Dousa identified what
 23

 24
 25
      https://www.latimes.com/opinion/editorials/la-ed-trump-border-mexico-journalists-
      migrants-20190308-story.html.
 26   11
         Jones, et al., supra note 9.
      12
 27
         Jones, et al., supra note 9.
      13
         Jones, et al., supra note 9.
 28

                                                16
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.20 Page 20 of 43



  1   she believed to be a photograph of herself with a yellow “X” over her face and an
  2   accompanying note reading: “Disposition: SENTRI Revoked.”
  3            63.   Pastor Dousa contacted NBC 7 San Diego reporter Tom Jones, who
  4   confirmed that she indeed appeared in the Operation Secure Line documents.
  5            64.   “SENTRI”—the annotation next to Pastor Dousa’s picture—refers to
  6   the Secure Electronic Network of Travelers Rapid Inspection. This CBP program
  7   allows for expedited clearance of pre-approved travelers, including access to
  8   designated primary car lanes at the Southern Border’s land border ports. To be
  9   eligible for this program, immigration officials must deem a traveler to be “low
 10   risk.”
 11            65.   Pastor Dousa received her SENTRI membership in June 2016. Before
 12   January 2019, she crossed U.S. borders, including the Southern Border, on several
 13   occasions using her SENTRI status without incident.
 14            66.   Pastor Dousa’s appearance on the Operation Secure Line list with the
 15   notation “SENTRI Revoked,” on information and belief, reflects Defendants’
 16   revocation of her SENTRI status. Defendants have not restored that status, and it
 17   remains revoked today.
 18            67.   Upon learning that her government had targeted her as a risky traveler
 19   subject to greater scrutiny and surveillance, Pastor Dousa immediately became
 20   distraught. She experienced feelings of intense fear, vulnerability, and invasion of
 21   privacy.
 22            68.   Also on March 6, 2019—the same day as the NBC 7 San Diego report
 23   on Operation Secure Line—Pastor Dousa read an investigative report in The Nation
 24   detailing ICE surveillance of peaceful protests in New York City.14 According to
 25

 26   14
        Jimmy Tobias, Exclusive: ICE Has Kept Tabs on ‘Anti-Trump’ Protesters in New
 27
      York City, THE NATION (Mar. 6, 2019), https://www.thenation.com/article/ice-
      immigration-protest-spreadsheet-tracking/.
 28

                                                17
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.21 Page 21 of 43



  1   that report, among the organizations listed on an ICE spreadsheet labeled “Anti-
  2   Trump Protests” was New Sanctuary. U.S. government records highlighted by the
  3   article included email exchanges between ICE officers talking about events
  4   organized by New Sanctuary.
  5         69.    One such event surveilled was the annual Ash Wednesday prayer vigil,
  6   frequently led by Pastor Dousa, where clergy applied ashes to the foreheads of
  7   anyone who presented themselves to receive them, even including ICE officials. In
  8   the same email exchanges, an assistant field office director stated that the
  9   demonstration “saves us the trip of going over to the church,” which Pastor Dousa
 10   believed reflected ICE surveillance of Judson Memorial Church. Pastor Dousa
 11   often works out of Judson Memorial Church with her New Sanctuary partners.
 12         70.    Another surveilled event listed on the spreadsheet was a “Suitcase
 13   Rally,” which invited participants to consider the question, “what would you pack if
 14   you were deported?” Pastor Dousa served as emcee of this event, during which her
 15   four-year-old daughter appeared alongside her in the pulpit.
 16         71.    Pastor Dousa’s Christian faith instills in her a deep commitment to
 17   justice and mercy. The reporting on Operation Secure Line and ICE’s Anti-Trump
 18   Protests list revealed that Defendants have identified this commitment as suspicious
 19   and expended essential security resources to track Pastor Dousa’s ministry over
 20   thousands of miles.
 21         D.     The government offers pretextual justifications for surveilling
                   Pastor Dousa
 22
            72.    Minutes after NBC 7 San Diego broke its story about Operation
 23
      Secure Line on March 6, 2019, CBP officials told the station “that the names in the
 24
      database are all people who were present during violence that broke out at the
 25
      border in November.” But Pastor Dousa was not present for any violence near the
 26
      border in November or at any other time. The agency also told NBC 7 San Diego
 27

 28

                                                18
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.22 Page 22 of 43



  1   that “journalists are being tracked so that the agency can learn more about what
  2   started that violence.” Like Pastor Dousa, the journalists who appeared on the list
  3   and who were detained for interrogation at San Ysidro reported that immigration
  4   officials asked them no questions about the November confrontations between
  5   immigration officials and migrants at the border.
  6         73.    On May 17, 2019, The Intercept published a detailed letter from the
  7   head of the Office of Field Operations of CBP responding to “the media’s reporting
  8   of [CBP]’s targeting of reporters, attorneys, and advocates at the Southern Border.”
  9   The letter stated that CBP was collaborating with Mexican law enforcement to
 10   surveil certain individuals suspected of “facilitating illegal migrant crossings and
 11   violence against the authorities” and potentially involved in human smuggling
 12   across the border.15
 13         74.    Yet on March 7, 2019, in response to the NBC 7 San Diego reporting,
 14   the Mexican government had stated it disapproved “of all acts of illegal espionage
 15   against any person, domestic or foreign” and that “[t]he Mexican government does
 16   not conduct illegal surveillance on anyone, for any type or category of activity.”16
 17
 18

 19

 20
      15
         Letter from Randy J. Howe, Exec. Dir., Office of Field Operations, U.S. Customs
 21
      & Border Prot., to Mana Azarmi, Ctr. for Democracy & Tech. (May 9, 2019),
 22   available at https://www.documentcloud.org/documents/6009352-CBP-Response-
 23
      to-DHS-Coalition-Letter.html; see also Ryan Devereaux, Border Official Admits
      Targeting Journalists and Human Rights Advocates with Smuggling Investigations,
 24   THE INTERCEPT (May 17, 2019), https://theintercept.com/2019/05/17/border-
 25
      smuggling-journalists-activists/.
      16
         Joint Statement SRE-SSPC, “Mexico Disapproves of Illegal Espionage,”
 26   Secretary of Foreign Relations (Mar. 7, 2019),
 27
      https://www.gob.mx/sre/prensa/mexico-desaprueba-espionaje-ilegal (translated to
      English from the original Spanish).
 28

                                                19
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.23 Page 23 of 43



  1   III.   Defendants’ Actions Significantly Burden Pastor Dousa’s Practice of
             Her Religion
  2
             75.   Defendants’ targeting of Pastor Dousa has burdened and will continue
  3
      to burden her ministry and cause her irreparable harm.
  4
             76.   The surveillance, detention, and retaliation against herself and those to
  5
      whom she ministers significantly interferes with Pastor Dousa’s practice of her
  6
      religion. Defendants’ surveillance creates fear and reticence in The Park’s
  7
      members and those it serves, deterring participation in worship services by refugees
  8
      and asylum seekers whose pastoral care is a central Christian obligation.
  9
             77.   Because of Defendants’ surveillance of Pastor Dousa and retaliation
 10
      against her and others who serve migrants, the Park reversed initial plans to house a
 11
      pro se clinic for asylum seekers and provide sanctuary to individual refugees. The
 12
      church determined that Defendants’ surveillance of and retaliation against Pastor
 13
      Dousa could lead to arrest, detention, or even deportation for those whom the
 14
      church sought to serve.
 15
             78.   Defendants’ surveillance of Pastor Dousa interferes with her ability to
 16
      provide her most essential pastoral service: the hope of the consolation and peace of
 17
      absolution. People seeking pastoral care often are navigating life’s greatest
 18
      challenges, including the burden of past mistakes. Pastors help to guide people
 19
      back to the promises of their faith through forgiveness. To receive Christ’s
 20
      forgiveness, a penitent must be free to confess absolutely everything weighing on
 21
      their consciences. This vital Christian practice, through which a person shares the
 22
      deepest hurt, pain, guilt, and shame in their lives, demands the strictest confidence.
 23
      As the common-law priest-penitent privilege recognizes, this practice depends on
 24
      the guarantee of privacy, apart from which penitents cannot feel free to unburden
 25
      their consciences or truly receive the assurance of forgiveness and consolation.
 26

 27

 28

                                                20
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.24 Page 24 of 43



  1            79.   Because of Defendants’ targeting of Pastor Dousa, she has advised
  2   penitents who seek her counsel that any confidential ministry not conducted in
  3   person should be communicated via secure and encrypted technology. Even in
  4   person, some of her parishioners have shared their concern that surveillance of
  5   Pastor Dousa means that there is a “microphone in the confessional.”
  6            80.   The steps Pastor Dousa takes to preserve the covenant of
  7   confidentiality particularly burden the pastoral care she is called to offer to migrants
  8   and their advocates at the Southern Border. One such advocate relies exclusively on
  9   Pastor Dousa for pastoral care, but because of this person’s distance from New
 10   York City and the burdens on Pastor Dousa’s travel, this person now must receive
 11   pastoral care through comparatively impersonal electronic communications.
 12            81.   For the first time in her life, Pastor Dousa now fears traveling across
 13   the border to Mexico. As a consequence of her surveillance as a part of Operation
 14   Secure Line, she has curtailed her ministry at the Southern Border. Pastor Dousa
 15   had planned a return to Tijuana for further ministry on January 3, 2019 but
 16   cancelled the trip out of fear of another hours-long detention and interrogation of
 17   her ministry by federal authorities. Since her January 2, 2019 detention, Pastor
 18   Dousa has visited Tijuana only once, and only did so because she was accompanied
 19   by her lawyer.
 20            82.   Pastor Dousa no longer has access to the expedited screening she
 21   enjoyed as a SENTRI holder, which makes it more difficult for her to cross the
 22   border to access migrants in need of ministry if and when she does travel to Tijuana
 23   again.
 24            83.   Pastor Dousa does not know the full extent of the government’s
 25   adverse actions against her, including what surveillance it has conducted, what
 26   information it has collected, or for what purposes it may use that information.
 27

 28

                                                 21
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.25 Page 25 of 43



  1         84.    Both at The Park and with New Sanctuary, a substantial component of
  2   Pastor Dousa’s ministry is providing pastoral services to migrants. Pastor Dousa
  3   has deep connections and relationships with immigrants’ rights advocates in New
  4   York and in Mexico, and she has offered pastoral care to those advocates and to the
  5   migrants with whom they work for nearly a decade. She no longer feels able to
  6   fulfill this core tenet of her faith because she may be detained and interrogated
  7   when crossing the border without the accompaniment of her attorney, and because
  8   of her fear that migrants’ association with her will damage their chance of receiving
  9   asylum.
 10         85.    Asylum seekers fear not only their persecutors at home but also can
 11   fear U.S. officials. Since announcing their “zero tolerance” policy in June of 2018,
 12   Defendants have separated thousands of refugee children from their parents, losing
 13   track of hundreds of them in a byzantine detention system, and deporting their
 14   parents to the treacherous homes they initially fled, leading migrants in this country
 15   to exercise great care in where they go and with whom they share concerns about
 16   their status in the country.
 17         86.    Having to note the possibility of surveillance to the penitents seeking
 18   her pastoral care interferes with Pastor Dousa’s assurance of privacy, the trust
 19   between pastor and parishioner, and the ability to freely seek her pastoral care.
 20   Rather than offering the consolation and assurance of Christ’s love and forgiveness,
 21   Pastor Dousa’s practice of confession is burdened by an uneasiness in the pastoral
 22   relationship that fundamentally undermines confidence in her ministerial function.
 23   Seeking ministry from Pastor Dousa or any other faith leader under government
 24   surveillance means risking identification, detention, family separation, and
 25   deportation by Defendants.
 26         87.    At least one migrant whose marriage was blessed by clergy in the
 27   Sanctuary Caravan was interrogated by immigration officials regarding her
 28

                                                22
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.26 Page 26 of 43



  1   association with Pastor Dousa when she submitted an application for asylum. Since
  2   learning of this migrant’s interrogation, Pastor Dousa has abstained from blessing
  3   further marriages of vulnerable migrants even though such blessings are a
  4   fundamental component of pastoral care.
  5
      IV.   Defendants’ Targeting of Pastor Dousa Is Part of a Nationwide Effort to
  6         Target Those Who Serve, Counsel, Advocate for, Write About, or
            Minister to Migrants
  7
            88.    Since January 2017, Defendants have engaged in a pattern and practice
  8
      of targeting for investigation, surveillance, harassment, arrest, detention, and
  9
      deportation those who offer aid, counsel, or ministry to refugees and journalists
 10
      who document the plight of migrants to this country, including the individuals who
 11
      were specifically targeted as part of Operation Secure Line.
 12
            89.    Defendants have arrested immigrants who speak out about their
 13
      experiences with federal authorities immediately following press appearances and
 14
      news conferences; detained spokespeople and directors of immigration advocacy
 15
      organizations; surveilled the organizations’ headquarters and their members;
 16
      identified immigrants who advocate for themselves and others as enforcement
 17
      priorities even before a final order of removal is in place; instructed non-citizens
 18
      that associating with organizations that advocate for or otherwise serve the migrant
 19
      community may negatively impact their immigration status; and detained
 20
      journalists covering migrants traveling to the Southern Border.17
 21
      17
 22     See, e.g., Gutierrez-Soto v. Sessions, 317 F. Supp. 3d 917, 933 (W.D. Tex. 2018);
 23
      Phil Helsel et al., ‘Dreamer’ Applicant Arrested After Calling for Immigrant
      Protection, NBC NEWS (Mar. 2, 2017), https://www.nbcnews.com/news/us-
 24   news/dreamer-applicant-arrested-after-calling-immigrant-protections-n727961; ICE
 25
      Intimidates Latino Community With Arrest of DACA Recipient Practicing Free
      Speech, HUFFPOST (Mar. 3, 2017), https://www.huffingtonpost.com/entry/ice-
 26   intimidates-latino-community-with-arrest-of-
 27
      daca_us_58b9dd6de4b02b8b584dfb6d; Nina Shapiro, ICE Tracks Down
      Immigrants Who Spoke to Media in SW Washington: “You Are the One from the
 28

                                                23
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.27 Page 27 of 43



  1         90.    Importantly, Defendants have been targeting these individuals based
  2   on activity that is not only lawful, but constitutionally protected. In this country, it
  3   is lawful—indeed laudable—to provide services and comfort to the most
  4   vulnerable, including women, children, and the poor who flee to the United States
  5   for asylum because of gang violence, domestic abuse, and persecution in their
  6   native countries. And it is legal to document and tell their stories in the media.
  7   Defendants have no ground to target Pastor Dousa and these other individuals on
  8   the basis of these actions.
  9         91.    Defendants have taken action against Pastor Dousa and others who
 10   serve, advocate for, and write about refugees in order to silence them, to punish
 11   them for their association with and aid to a group of people—immigrants to this
 12   country—whom Defendants disfavor and even demonize, and to deter others from
 13   taking similar actions in support of immigrants and their rights.
 14
            A.     The Government has targeted Pastor Dousa’s New Sanctuary
 15                colleagues
 16         92.    Defendants have engaged in a pattern and practice of targeting
 17   individuals who serve, counsel, advocate for, or minister to migrant and refugee
 18   communities in association with New Sanctuary, including Jean Montrevil and
 19   Ravi Ragbir—two individuals to whom Pastor Dousa has ministered for over a
 20   decade.
 21         93.    On January 3, 2018, ICE agents arrested Mr. Montrevil at his New
 22   York home. A co-founder of New Sanctuary, Mr. Montrevil is a Haitian national,
 23   immigrant-rights activist, and lawful permanent resident who had lived in this
 24   country for over 20 years. In 2017, Defendants placed Mr. Montrevil in removal
 25

 26   Newspaper,” SEATTLE TIMES (Dec. 3, 2017), https://www.seattletimes.com/seattle-
 27
      news/ice-tracks-down-immigrant-who-spoke-to-media-in-sw-washington-you-are-
      the-one-from-the-newspaper.
 28

                                                 24
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.28 Page 28 of 43



  1   proceedings, citing a decades-old drug charge he incurred as a teenager. At the
  2   time of his 2018 arrest, he was in the midst of a motion to reopen his order of
  3   removal. Following the arrest, ICE transferred Mr. Montrevil to its Krome
  4   Detention Center in Miami, Florida and deported him to Haiti just days later.18
  5          94.   Just prior to Mr. Montrevil’s deportation, on January 5, 2018, Pastor
  6   Dousa led a group of three other clergy to meet with ICE’s New York Field Office
  7   Deputy Director, Scott Mechkowski, to discuss the sudden change in Mr.
  8   Montrevil’s status. During this meeting, Mr. Mechkowski stated, “Nobody gets
  9   beat up in the news more than we do, every single day. It’s all over the place . . .
 10   how we’re the Nazi squad, we have no compassion . . . . The other day Jean
 11   [Montrevil] made some very harsh statements. . . . I’m like, ‘Jean, from me to you
 12   . . . you don’t want to make matters worse by saying things.’”19
 13          95.   During this January 5, 2018 meeting, Mr. Mechkowski also told Pastor
 14   Dousa, “I know exactly how to find you. You’re on the web. You’re all over the
 15   documents that I have.” Mr. Mechkowski further said: “We all know the network
 16   of people that you have at your disposal. You have City Hall in your pocket. Like,
 17   we get it.” He also stated: “Trust me, I know your network just as good as you
 18   do.”
 19          96.   Defendants’ treatment of Mr. Ragbir mirrored that of Mr. Montrevil.
 20   On January 8, 2018, Mr. Ragbir’s counsel, Alina Das, spoke with Mr. Mechkowski,
 21   who stated that he felt “resentment” about prayer vigils, often organized and led by
 22   Pastor Dousa, outside the federal building where Mr. Ragbir had his March 9, 2017
 23   ICE check-in, that he had heard Mr. Ragbir’s statements to the press, and that he
 24
 25   18
         Lydia McMullen-Laird, Life After Deportation: Their Father Was Returned to
 26   Haiti. Now What?, THE INDYPENDENT (Feb. 2, 2018),
 27
      https://indypendent.org/2018/02/life-after-deportation/.
      19
         See Ragbir v. Homan, 923 F.3d 53, 60, 70 (2d Cir. 2019).
 28

                                                25
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.29 Page 29 of 43



  1   continued to see Mr. Ragbir at New Sanctuary prayer vigils outside ICE’s New
  2   York City office.
  3         97.      During his next ICE check-in on January 11, 2018, which Pastor
  4   Dousa attended, ICE detained Mr. Ragbir. The next day, the agency transferred
  5   him, like Mr. Montrevil days earlier, to Krome Detention Center to be held until his
  6   deportation.
  7         98.      Mr. Ragbir filed a petition for a writ of habeas corpus with the U.S.
  8   District Court for the Southern District of New York, seeking to bar his abrupt
  9   removal without allowing him time for an orderly departure. The court granted the
 10   petition, cautioning:
 11         The Court also notes with grave concern the argument that petitioner has
            been targeted as a result of his speech20and political advocacy on behalf of
 12         immigrants’ rights and social justice.
 13         99.      Mr. Ragbir later filed a separate action to block his deportation on the
 14   ground that the decision to execute his final removal order reflected impermissible,
 15   unconstitutional retaliation against his protected speech, in violation of the First
 16   Amendment. On April 25, 2019, the U.S. Court of Appeals for the Second Circuit
 17   reversed the district court’s denial of a preliminary injunction, concluding that Mr.
 18   Ragbir had stated a valid claim and provided strong evidence to support it. The
 19   Second Circuit stated:
 20         To allow this retaliatory conduct to proceed would broadly chill protected
            speech, among not only activists subject to final orders of deportation but
 21         also those citizens and other residents who would fear retaliation against
            others.21
 22
            100. Defendants have unlawfully targeted and retaliated against Pastor
 23
      Dousa’s fellow New Sanctuary leaders for speaking out against their immigration
 24
 25

 26   20
         Ragbir v. Sessions, No. 18-cv-236 (KBF), 2018 WL 623557, at *1 n.1 (S.D.N.Y.
 27
      Jan. 29, 2018) (quoting United States v. Alvarez, 579 U.S. 709, 716 (2012)).
      21
         Ragbir v. Homan, 923 F.3d 53, 71 (2nd Cir. 2019).
 28

                                                 26
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.30 Page 30 of 43



  1   policies and practices. She reasonably fears they will continue to retaliate against
  2   her as well.
  3
            B.       The Government has targeted many other people who write about,
  4                  serve, counsel, or advocate for refugees in “migrant caravans”

  5         101. Since October 2018, federal immigration and law enforcement

  6   authorities have engaged in a pattern and practice of targeting journalists,
  7   immigration attorneys, and advocates because of their work related to so-called

  8   “migrant caravans”—individuals traveling from Central America to the Southern

  9   Border to claim asylum and seek refuge.

 10         102. On information and belief, those whom Defendants specifically
 11   targeted for intense inspections and scrutiny by federal officers at the Southern

 12   Border include journalists who documented migrant caravan activities and

 13   experiences, lawyers who provided legal services to caravan members, and

 14   humanitarians who offered aid to migrant communities on both sides of the
 15   Southern Border.

 16         103. In particular, journalists, immigration attorneys, and advocates have

 17   described a pattern of targeted, heightened scrutiny at the San Ysidro port of entry
 18   in San Diego beginning in late 2018 and continuing into 2019.22 According to an

 19   investigation published by The Intercept, 19 sources provided consistent accounts

 20   of increased interrogations, which included being asked to identify immigration

 21   activists from photo lineups. In many of these cases, immigration officials seized,
 22   searched, and copied the contents of electronic devices, such as phones and

 23   cameras, belonging to those being interrogated, including electronic devices

 24
 25   22
        Ryan Devereaux, Journalists, Lawyers, and Activists Working on the Border
 26   Face Coordinated Harassment from U.S. and Mexican Authorities, THE INTERCEPT
 27
      (Feb. 8, 2019), https://theintercept.com/2019/02/08/us-mexico-border-journalists-
      harassment/.
 28

                                                27
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.31 Page 31 of 43



  1   belonging to journalists and lawyers, which contained sensitive and confidential
  2   information such as names of sources, draft legal documents, and attorney-client
  3   communications.
  4            104. Journalists’ suspicions of heightened scrutiny by federal law
  5   enforcement officers were confirmed in March 2019, when an NBC affiliate in San
  6   Diego published the documents related to Operation Secure Line.
  7            105. The individuals included in the Operation Secure Line database have
  8   done nothing more than write about, photograph, provide legal services to, offer
  9   humanitarian aid to, or minister to migrants fleeing violence, persecution, and
 10   extreme poverty. This database reflects retaliation against journalists, lawyers,
 11   human rights advocates, and people of faith who work with asylum seekers and are
 12   critical of the Administration’s approach to immigration policy and immigration
 13   enforcement. It represents a concerted, coordinated effort by federal law
 14   enforcement agencies to target dissenters on the basis of protected speech,
 15   association, and exercise of religious belief.
 16            106. In addition to Pastor Dousa, dozens of other U.S. citizens are harmed
 17   by Defendants’ pattern and practice of surveillance, harassment, and retaliation.
 18                   1.     Nicole Ramos (Al Otro Lado)
 19            107. On information and belief, Nicole Ramos, Refugee Program Director
 20   and an attorney for Al Otro Lado, was targeted as part of Operation Secure Line
 21   because she aids and advocates for migrants at the Southern Border.23 Ms. Ramos’s
 22   dossier included personal information, such as specific details about her work and
 23   travel history, a description of the car she drives, and information about her mother.
 24   Ms. Ramos is a U.S. citizen. Pastor Dousa is Ms. Ramos’s pastor.
 25

 26

 27   23
           Jones, et al., supra note 9.
 28

                                                28
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.32 Page 32 of 43



  1         108. Ms. Ramos’s ability to do her job as an attorney is significantly
  2   impacted by the revocation of her SENTRI pass as a part of Operation Secure Line,
  3   particularly given the Administration’s new “Migrant Protection Protocols,” which
  4   were implemented in the same time period. Under this DHS policy, some non-
  5   Mexican asylum seekers were returned to Mexico where they must remain for the
  6   duration of their asylum application process.24 This policy requires asylum seekers
  7   to rely on immigration lawyers crossing the border to assist with their cases.
  8                2.    Alex Mensing and Jeff Valenzuela (PSF)
  9         109. Pueblo Sin Fronteras (“PSF”) is an immigration rights advocacy group
 10   that has accompanied groups of Central American refugees to the Southern Border
 11   and provided them with humanitarian assistance. On information and belief, 10
 12   members of PSF have been targeted as part of Operation Secure Line because they
 13   advocate for migrants at the Southern Border.25
 14         110. Alex Mensing, a U.S. citizen, is one of the PSF members named in the
 15   Operation Secure Line database. Between May 2018 and February 2019,
 16   Defendants targeted him for heightened screening and interrogations approximately
 17   15 to 20 times while crossing the border.26 On one of these occasions, he was taken
 18

 19

 20
      24
         Maya Averbuch & Kevin Sieff, Asylum Seeker is Sent Back to Mexico as Trump
 21
      Administration Rolls Out New Policy, WASHINGTON POST (Jan. 29, 2019),
 22   https://www.washingtonpost.com/world/the_americas/asylum-seekers-are-being-
 23
      sent-back-to-mexico-as-trump-administration-rolls-out-new-
      policy/2019/01/29/a0a89e9c-233b-11e9-b5b4-
 24   1d18dfb7b084_story.html?utm_term=.62fdbce42d6e.
      25
 25
         Lauren Carasik, The Government is Targeting Immigration Lawyers, Activists,
      and Reporters, BOSTON REVIEW (Apr. 24, 2019), http://bostonreview.net/global-
 26   justice/lauren-carasik-government-targeting-immigration-lawyers-activists-
 27
      journalists.
      26
         Devereaux, supra note 22.
 28

                                               29
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.33 Page 33 of 43



  1   into a concrete cell for interrogation, where federal officials took his phone and
  2   scanned all of his notebooks and papers.27
  3         111. On information and belief, another PSF volunteer and U.S. citizen, Jeff
  4   Valenzuela, has been targeted multiple times while crossing at the El Chapparal
  5   port of entry.28
  6         112. On December 27, 2018, Mr. Valenzuela attempted to cross the border
  7   by car from Tijuana to visit family in Los Angeles. Two officers approached his
  8   vehicle and instructed him to place his hands behind his back. The officers
  9   handcuffed Mr. Valenzuela and took him to a booking room while simultaneously
 10   assuring him that he was not under arrest. The officers confiscated his belongings
 11   and shackled his ankle to a steel bench. Mr. Valenzuela spent more than four hours
 12   shackled to the bench before two plainclothes officers arrived and transferred him
 13   to another interview room. There, the officers asked Mr. Valenzuela to unlock his
 14   cell phone. When he asked if he could be compelled to do so, the officers presented
 15   Mr. Valenzuela with a document indicating that his phone had been “detained for
 16   further examination, which may include copying.”29
 17         113. In the weeks following the December 27, 2018 incident, Mr.
 18   Valenzuela was sent to secondary screening four more times. On January 25, 2019,
 19   he again found himself shackled to the steel bench in the booking room.30
 20

 21
 22

 23   27
         National Lawyers Guild, NLG Condemns Secret US-Mexican List of Journalists
 24   and Advocates Documenting and Providing Humanitarian Aid at the Border, (Mar.
 25
      8, 2019), https://www.nlg.org/nlg-condemns-secret-us-mexican-list-of-journalists-
      and-advocates-documenting-and-providing-humanitarian-aid-at-the-border/.
 26   28
         Devereaux, supra note 22.
      29
 27
         Devereaux, supra note 22.
      30
         Devereaux, supra note 22.
 28

                                                30
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.34 Page 34 of 43



  1                   3.     Ariana Drehsler
  2            114. On information and belief, Ariana Drehsler, a U.S. citizen, has been
  3   targeted as part of Operation Secure Line because she documents the experiences of
  4   migrants at the Southern Border.31 Ms. Drehsler is a freelance photojournalist who
  5   covered the “migrant caravan” in Tijuana for Buzzfeed News and United Press
  6   International.
  7            115. On December 30, 2018, Ms. Drehsler attempted to cross the Southern
  8   Border when CBP officers detained her for interrogation. The officers asked about
  9   individuals who were aiding asylum-seekers. After an hour of questioning, the
 10   officers released Ms. Drehsler but also warned her that an alert had been placed on
 11   her passport and that, should she attempt to cross the border again, she would be
 12   subjected to heightened screening. The agents did not tell Ms. Drehsler why this
 13   alert was placed on her passport, but it did indeed lead to additional detentions at
 14   the Southern Border.
 15                   4.     Kitra Cahana
 16            116. On information and belief, Kitra Cahana has been targeted as part of
 17   Operation Secure Line because she documented the experiences of migrants at the
 18   Southern Border.32 Ms. Cahana is a freelance photojournalist whose work has been
 19   featured by National Geographic, the New York Times, and the Canadian
 20   Broadcasting Company. Ms. Cahana is a dual citizen of the United States and
 21   Canada.
 22            117. In late December 2018, Mexican authorities stopped Ms. Cahana and
 23   photographed her passport while she and other journalists were working near the
 24   border. A few weeks later, on January 17, 2019, Ms. Cahana attempted to travel
 25

 26
      31
 27
           Jones, et al., supra note 9.
      32
           Jones, et al., supra note 9.
 28

                                                31
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.35 Page 35 of 43



  1   from Canada to Mexico City, with a connecting flight in Detroit, Michigan.33 At
  2   U.S. Customs pre-clearance in Montreal, officials reported that her passport was
  3   flagged and she was sent to secondary screening. Ms. Cahana was interrogated
  4   about her photojournalism, who funded her projects, and what she was assigned to
  5   cover. Eventually, she was allowed to travel to Detroit. While connecting in
  6   Detroit, Ms. Cahana was again flagged for secondary inspection, but eventually
  7   allowed to board her flight to Mexico City.
  8         118. On her arrival in Mexico, Ms. Cahana was again detained, and this
  9   time officials also confiscated her cell phone. Ms. Cahana asked the Mexican
 10   officials whether she was being targeted because of her journalism. They
 11   responded that her detention was “because of the Americans.” Ms. Cahana
 12   remained in custody for 13 hours before being denied entry into Mexico. Upon
 13   returning to Detroit, CBP detained her for questioning.
 14         119. Because of Operation Secure Line, Ms. Cahana says she is “effectively
 15   no longer able to cover the story of the migrant caravan.”34
 16                                CLAIMS FOR RELIEF
 17                                        COUNT 1
 18                  (Retaliation in Violation of the First Amendment)
 19         120. Plaintiff incorporates the preceding paragraphs as if fully set forth
 20   herein.
 21         121. To establish a First Amendment retaliation claim, a plaintiff must
 22   show that (1) she engaged in constitutionally protected conduct; and (2) the conduct
 23

 24
      33
 25
        Devereaux, supra note 22.
      34
        Max Rivlin-Nadler, Journalists, Lawyers, Volunteers Face Increased Scrutiny by
 26   Border Agents, NPR (Feb. 15, 2019)
 27
      https://www.npr.org/2019/02/15/695164916/journalists-lawyers-volunteers-face-
      increased-scrutiny-by-border-agents.
 28

                                               32
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.36 Page 36 of 43



  1   was a substantial or motivating factor in Defendants’ adverse action. See, e.g.,
  2   Williams v. California, 764 F.3d 1002, 1016 (9th Cir. 2014).
  3         122. Like others targeted by Defendants, Pastor Dousa has engaged in
  4   speech and association protected by the First Amendment. She is compelled by her
  5   faith to provide pastoral services to migrants and others. Pastor Dousa has used her
  6   ministry to advocate for and associate with migrants and refugees both within the
  7   United States and across the border in Tijuana, Mexico. Her advocacy and
  8   association involves, among other things, ministering to migrants, officiating
  9   weddings for migrant communities, and organizing prayerful vigils critical of U.S.
 10   immigration law and policy.
 11         123. Defendants have taken adverse actions against Pastor Dousa. They
 12   have targeted her for heightened surveillance, held her in hours-long secondary
 13   screening at the border, subjected her to extensive interrogation, and revoked her
 14   SENTRI pass. The adverse actions taken against Pastor Dousa are part of
 15   Defendants’ intentional targeting of immigrant-rights activists and individuals who
 16   interact with migrant communities near the Southern Border based on their
 17   protected First Amendment activity.
 18         124. There is a causal connection between Pastor Dousa’s protected speech
 19   and association and Defendants’ adverse actions. Defendants have targeted Pastor
 20   Dousa and others who are similarly situated for increased surveillance and
 21   heightened interrogation at the border on the basis of their protected speech
 22   regarding U.S. immigration law and policy. In Pastor Dousa’s case, this speech is
 23   compelled by her faith.
 24         125. As a result, this Court should declare that Defendants’ retaliatory
 25   actions against those who lawfully aid, advocate for, or associate with migrants at
 26   the Southern Border violate the First Amendment. The Court should enter a
 27   preliminary and permanent injunction (1) ordering Defendants to cease surveilling,
 28

                                               33
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.37 Page 37 of 43



  1   detaining, or otherwise taking adverse actions against Pastor Dousa, (2) restraining
  2   Defendants from taking future adverse actions against her based on her protected
  3   speech and association, and (3) generally restoring her to the status quo ante.
  4                                          COUNT 2
  5              (Violation of the First Amendment’s Free Exercise Clause)
  6         126. Plaintiff incorporates the preceding paragraphs as if fully set forth
  7   herein.
  8         127. Under the Free Exercise Clause, a governmental policy, custom, or
  9   practice that is not neutral and/or not of general applicability is subject to strict
 10   scrutiny and must be justified by a compelling governmental interest and narrowly
 11   tailored to advance that interest. Church of Lukumi Babalu Aye, Inc. v. City of
 12   Hialeah, 508 U.S. 520, 531–32 (1993).
 13         128. Defendants’ practice of targeting those who lawfully aid, advocate for,
 14   or associate with migrants at the Southern Border is neither neutral nor generally
 15   applicable. Pastor Dousa’s Christian faith requires her to minister to vulnerable
 16   people, including migrants, refugees, and asylum seekers. Because of her
 17   proximity to and relationship with these communities—which is based solely on
 18   her provision of pastoral services—Ms. Dousa has been targeted by Defendants for
 19   heightened surveillance and interrogation. Defendants’ actions do not serve a
 20   compelling state interest and are not narrowly tailored to achieve that interest.
 21         129. As a result, this Court should declare that Defendants’ actions against
 22   those who lawfully aid, advocate for, or associate with migrants at the Southern
 23   Border as part of the exercise of their religious faith violate the Free Exercise
 24   Clause of the First Amendment. The Court should enter a preliminary and
 25   permanent injunction (1) ordering Defendants to cease surveilling, detaining, or
 26   otherwise taking adverse actions against Pastor Dousa, (2) restraining Defendants
 27

 28

                                                  34
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.38 Page 38 of 43



  1   from taking future adverse actions against her based on her exercise of her religion,
  2   and (3) generally restoring her to the status quo ante.
  3                                         COUNT 3
  4                        (Hybrid First Amendment Rights Claim)
  5         130. Plaintiff incorporates the preceding paragraphs as if fully set forth
  6   herein.
  7         131. Where a free exercise claim is brought in conjunction with a claim
  8   alleging a separate constitutional violation for the same communicative activity,
  9   strict scrutiny is triggered and the governmental policy, custom, or practice in
 10   question must be justified by a compelling governmental interest and narrowly
 11   tailored to advance that interest. See, e.g., San Jose Christian College v. City of
 12   Morgan Hill, 360 F.3d 1024, 1031 (9th Cir. 2004).
 13         132. As alleged above, Pastor Dousa’s free exercise claim is brought in
 14   conjunction with her First Amendment retaliation claim. Defendants’ conduct is
 15   therefore subject to strict scrutiny review.
 16         133. Defendants fail to survive scrutiny because their practice of subjecting
 17   those who lawfully aid, advocate for, or associate with migrants at the Southern
 18   Border to, among other things, heightened surveillance and extensive interrogation
 19   is not justified by a compelling governmental interest and is not narrowly tailored
 20   to achieve that interest.
 21         134. As a result, this Court should declare that Defendants’ targeting of
 22   those who lawfully aid, advocate for, or associate with migrants at the Southern
 23   Border violates the First Amendment. The Court should enter a preliminary and
 24   permanent injunction (1) ordering Defendants to cease surveilling, detaining, or
 25   otherwise taking adverse actions against Pastor Dousa, (2) restraining Defendants
 26   from taking future adverse actions against her based on her protected speech or her
 27   exercise of religion, and (3) generally restoring her to the status quo ante.
 28

                                                 35
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.39 Page 39 of 43



  1                                          COUNT 4
  2                  (Violation of the Religious Freedom Restoration Act)
  3         135. Plaintiff incorporates the preceding paragraphs as if fully set forth
  4   herein.
  5         136. Defendants’ practices interfering with Pastor Dousa’s and others’
  6   religious exercise violate the Religious Freedom Restoration Act, 42 U.S.C.
  7   § 2000bb et seq.
  8         137. To establish a prima facie claim under RFRA, a plaintiff must provide
  9   “evidence sufficient to allow a trier of fact rationally to find the existence of two
 10   elements. First, the activities the plaintiff claims are burdened by the government
 11   action must be an ‘exercise of religion.’ . . . Second, the government action must
 12   ‘substantially burden’ the plaintiff’s exercise of religion. . . . [S]hould the plaintiff
 13   establish a substantial burden on h[er] exercise of religion, the burden of persuasion
 14   shifts to the government to prove that the challenged government action is in
 15   furtherance of a ‘compelling government interest’ and is implemented by ‘the least
 16   restrictive means.’” Navajo Nation v. U.S. Forest Serv., 535 F.3d 1058, 1068 (9th
 17   Cir. 2008) (internal citations omitted).
 18         138. The activities of Pastor Dousa and others that are burdened by
 19   government action are an exercise of religion. Pastor Dousa travels to Tijuana to
 20   minister and provide other pastoral care to asylum seekers.
 21         139. The government’s actions targeting Pastor Dousa substantially burden
 22   her exercise of her religion. Because of Defendants’ conduct, Pastor Dousa has
 23   been severely impeded from accessing and ministering to asylum seekers in
 24   Mexico, engaging in scheduled worship activities with fellow clergy and religious
 25   leaders in Mexico, and performing marriage ceremonies and signing marriage
 26   licenses for refugee individuals in Mexico. Pastor Dousa has significantly
 27   decreased her travels to Mexico because she fears the uncertainty of a timely return
 28

                                                  36
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.40 Page 40 of 43



  1   to the United States to care for her daughter if she is again detained by Defendants.
  2   She is also unable to travel to Mexico without the accompaniment of an attorney,
  3   who is needed to ensure that her rights are not violated at the U.S.-Mexico border.
  4   Unless the Court intervenes, Pastor Dousa will be forced to continue to
  5   significantly limit her religious practices and beliefs of praying with and providing
  6   other pastoral care to asylum seekers at the U.S.-Mexico border seeking refuge.
  7   She can only minister to these asylum seekers through face-to-face encounters.
  8         140. Defendants’ actions also burden her exercise of her religion at home in
  9   New York City. The church Pastor Dousa leads reversed plans to house an asylum
 10   seekers clinic and to offer sanctuary to individual migrants because Defendants’
 11   surveillance of Pastor Dousa would put migrants receiving this pastoral care at risk
 12   of detention, separation from their families, and even deportation. Defendants’
 13   actions also have interfered with Pastor Dousa’s ministry to her own congregation
 14   because surveillance of Pastor Dousa at her church and at religious events deters
 15   immigrant parishioners from attendance and participation.
 16         141. Defendants have no compelling interest in surveilling, targeting, and
 17   detaining Pastor Dousa in this manner. While Defendants have a general interest in
 18   border security, the surveillance and detainment of Pastor Dousa for the simple act
 19   of providing pastoral services to asylum seekers does not advance that interest.
 20         142. Defendants’ actions therefore violate the Religious Freedom
 21   Restoration Act, 42 U.S.C. § 2000bb et seq. This Court should declare that
 22   Defendants’ actions against those who lawfully aid, advocate for, or associate with
 23   migrants at the Southern Border as part of the exercise of their religious faith
 24   violate RFRA. The Court should enter a preliminary and permanent injunction
 25   (1) ordering Defendants to cease surveilling, detaining, or otherwise taking adverse
 26   actions against Pastor Dousa, (2) restraining Defendants from taking future adverse
 27

 28

                                                37
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.41 Page 41 of 43



  1   actions against her based on her exercise of her religion, and (3) generally restoring
  2   her to the status quo ante.
  3                                  PRAYER FOR RELIEF
  4          WHEREFORE, Plaintiff requests that this Court enter judgment in her favor
  5   and:
  6                a)      Declare that Defendants’ targeting of individuals, including
  7   Plaintiff, for surveillance, detention, or other adverse treatment because they
  8   lawfully aid, advocate for, or associate with migrants to the United States, violates
  9   the Free Speech Clause of the First Amendment;
 10                b)      Declare that Defendants’ surveillance, detention, and other
 11   adverse treatment of individuals, including Plaintiff, who lawfully aid, advocate for,
 12   or associate with migrants to the United States as part of the exercise of their
 13   religious faith, violates the Free Exercise Clause of the First Amendment;
 14                c)      Declare that Defendants’ surveillance, detention, and other
 15   adverse treatment of individuals, including Plaintiff, who lawfully aid, advocate for,
 16   or associate with migrants to the United States as part of the exercise of their
 17   religious faith, violates the Religious Freedom Restoration Act;
 18                d)      Enter a preliminary and permanent injunction ordering
 19   Defendants to cease surveilling, detaining, and otherwise targeting Plaintiff;
 20   restraining Defendants from taking any future adverse action against her based on
 21   her protected expression, association, or religious exercise; and generally restoring
 22   Plaintiff to the status quo ante;
 23                e)      Award Plaintiff costs and reasonable attorneys’ fees; and
 24          Order such other relief as this Court may deem just and proper.
 25

 26

 27

 28

                                                38
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.42 Page 42 of 43



  1   Dated: July 8, 2019
  2

  3                                        By: /s/ Jaba Tsitsuashvili
                                               Jaba Tsitsuashvili
  4                                            R. Stanton Jones*
  5                                            William C. Perdue*
                                               Christian Sheehan*
  6                                            Ada Añon*
  7                                            Jean Chang*
                                               Leah Harrell*
  8
                                           ARNOLD & PORTER
  9                                          KAYE SCHOLER LLP
 10
                                              Stephanie Llanes*
 11                                           Anne Tindall*
 12                                           Genevieve Nadeau*
                                              Ben Berwick*
 13                                        PROTECT DEMOCRACY
 14
                                           Attorneys for Plaintiff
 15                                           Kaji Dousa
 16
                                               *pro hac vice applications forthcoming
 17
 18

 19

 20

 21
 22

 23

 24
 25

 26

 27

 28

                                          39
Case 3:19-cv-01255-LAB-KSC Document 1 Filed 07/08/19 PageID.43 Page 43 of 43



  1

  2
                        CERTIFICATE OF ELECTRONIC FILING

  3        I hereby certify that on July 8, 2019, I electronically filed the foregoing
  4   document with the Clerk of the Court using CM/ECF.

  5                                                 /s/ Jaba Tsitsuashvili
  6
  7

  8

  9

 10
 11

 12

 13

 14
 15

 16

 17
 18

 19

 20

 21
 22

 23

 24
 25

 26

 27

 28

                                               40
